                                                             U.S. Department of Justice
[Type text]
                                                            United States Attorney
                                                            Southern District of New York
                                                            86 Chambers Street, 3rd Floor
                                                            New York, New York 10007


                                                              July 2, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:      Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

         On May 16, 2019, Defendants moved to dismiss the complaint in the above-captioned
action. On June 19, 2019, Plaintiff’s wife—Dana Gottesfeld—wrote a letter to the Court seeking
an extension of Plaintiff’s time to respond to the Complaint. See Dkt. No. 58. On June 21, 2019,
the Court granted this request and provided Plaintiff until July 11, 2019, to submit his opposition
and provided Defendants until July 25, 2019, to submit their reply. On July 2, 2019, Plaintiff
filed a request for an extension seeking until August 31, 2019, to file his opposition. See Dkt.
No. 59.

        Defendants do not object to this application, but respectfully request that Defendants be
provided until September 24, 2019, to submit their reply papers in light of defense counsel’s
anticipated unavailability in early September. 1

        I thank the Court for its attention to this matter.




1
  Because August 31, 2019, is a Saturday and Monday, September 2 is Labor Day, Defendants respectfully request
that Plaintiff be provided until September 3, 2019, to submit his opposition and that Defendants be provided until
September 24, 2019, to submit their reply.
 Page 2 of 2


                                              Sincerely,

                                              GEOFFREY S. BERMAN
                                              United States Attorney of the
                                              Southern District of New York


                                         By: _/s/ Alexander J. Hogan_________
                                             ALEXANDER J. HOGAN
                                             Assistant United States Attorney
                                             86 Chambers Street, Third Floor
                                             New York, New York 10007
                                             Tel.: (212) 637-2799
                                             Fax: (212) 637-2686
                                             E-mail: alexander.hogan@usdoj.gov


cc:    Martin Gottesfeld, Register Number 12982-104
       FCI Terre Haute
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808
